Case 8:18-cv-02201-FLA-JDE Document 72 Filed 06/20/19 Page 1 of 11 Page ID #:573



     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-02201-JLS-JDE                                            Date: June 20, 2019
 Title: American River Nutrition, LLC v. Beijing Gingko Group Biological Technology Co., Ltd
        et al.

     Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

         Terry Guerrero                                                  N/A
         Deputy Clerk                                               Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

                  Not Present                                       Not Present

 PROCEEDINGS:          (IN CHAMBERS) ORDER DENYING DEFENDANTS’ MOTION
                       TO DISMISS (Doc. 54)

        Before the Court is Defendants’ Motion to Dismiss. (Mot., Doc. 54; Mem., Doc.
 54-2.) Plaintiff opposed. (Opp., Doc. 62.) Defendants replied. (Reply, Doc. 63.) For
 the reasons given below, the Court DENIES the Motion.1

 I.       Background

         Plaintiff is the owner of United States Patent No. 6,350,453 B1 issued by the
 United States Patent & Trademark Office on February 26, 2002, entitled “Tocotrienols
 and Geranylgeraniol from Bixa Orellana Byproducts” (the “‘453 Patent”). (First
 Amended Compl., Doc. 42 ¶ 2; ‘453 Patent, Doc. 42-1.) The ‘453 Patent claims a
 method for recovering tocotrienol and geranylgeraniol compounds from byproduct
 solutions of processing Bixa orellana seeds to extract annatto colorant. ‘453 Patent col. 2
 ll. 8-25. As described in the ‘453 Patent, tocotrienol and geranylgeraniol compounds
 have known or suspected therapeutic effects. Id. col. 1 ll. 11-31, 54-66. Tocotrienol and
 geranylgeraniol compounds have been discovered to exist in the seeds of Bixa orellana,
 commonly known as the achiote tree. Id. col. 1 ll. 34-38, 51-54. The compounds also

 1
  The Court finds this matter appropriate for decision without oral argument. Fed. R. Civ. P. 78;
 C.D. Cal. R. 7-15. Accordingly, the hearing set for June 21, 2019, at 10:30 a.m., is VACATED.

                                CIVIL MINUTES – GENERAL                                       1
Case 8:18-cv-02201-FLA-JDE Document 72 Filed 06/20/19 Page 2 of 11 Page ID #:574



     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-02201-JLS-JDE                                            Date: June 20, 2019
 Title: American River Nutrition, LLC v. Beijing Gingko Group Biological Technology Co., Ltd
        et al.
 exist naturally in other plants. Id. col. 1 ll. 32-34, 49-51. In such plant-based
 occurrences, however, tocotrienol and geranylgeraniol compounds are accompanied by
 other substances that mitigate the therapeutic effects of the tocotrienol and
 geranylgeraniol compounds and are difficult to remove. Id. col. 1 ll. 38-47, 66-67, col 2
 ll. 1-3. “Therefore, a need exists to find a method for recovery of []tocotrienol[], and of
 geranylgeraniol, that minimizes or overcomes the [] problems” associated with extracting
 and isolating tocotrienol and geranylgeraniol compounds directly from plants. Id. col. 2
 ll. 4-6. The ‘453 Patent purports to meet this need by applying certain methods of
 recovery—namely, solvent volatilization and distillation—to certain source material—
 namely, byproduct solutions of Bixa orellana seeds—to yield high concentrations of
 tocotrienol and geranylgeraniol compounds free from undesired compounds. Id. col. 2 ll.
 8-58, col. 3 ll. 50-57. A “[b]yproduct solution[] of Bixa orellana seed[s]” is defined in the
 ‘453 Patent as “a solution derived from Bixa orellana seed components having a
 concentration of annatto colorant significantly reduced from that of Bixa orellana seeds
 themselves.” Id. col. 3 ll. 54-58. It has been discovered that these byproduct solutions
 can contain high concentrations of tocotrienol and geranylgeraniol compounds. Id. col. 3
 ll. 31-43. The ‘453 Patent contemplates that industrial dye manufacturing processes2
 create source material byproduct solutions, but it does not claim any process for creating
 one or more byproduct solutions to serve as the source material for the claimed process.
 Rather, the ‘453 Patent comprises a method for processing any such byproduct solution,

 2
   “The seeds of Bixa orellana [] are the source of a reddish-orange colorant, known as annatto,
 that contains bixin and orelline, both of which are carotenoid pigments. The colorant is used
 commonly in foods, dyes and polishes. Typically, annatto is extracted from dehusked seeds in
 an aqueous caustic solution. The colorant is precipitated from aqueous caustic solution by
 addition of a suitable acid, such as sulfuric acid. The precipitated colorant is removed by
 filtration. Filtercake of precipitated annatto colorant is dried and milled to form a commercial
 product. An oily phase generally is separated from an aqueous caustic phase by centrifugation or
 by settling. Alternatively, the annatto colorant can be extracted from seeds in an organic solvent,
 such as hexane, acetone, or an alcohol. Miscella containing color and byproduct oil are allowed
 to cool sufficiently to precipitate the annatto colorant. The precipitate is separated as bottoms
 from the organic solvent. The oily phase from the caustic or organic extractions following
 separation of the annatto precipitate generally are discarded as byproducts.” Id. col. 3 ll. 12-30.

                                CIVIL MINUTES – GENERAL                                          2
Case 8:18-cv-02201-FLA-JDE Document 72 Filed 06/20/19 Page 3 of 11 Page ID #:575



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-02201-JLS-JDE                                            Date: June 20, 2019
 Title: American River Nutrition, LLC v. Beijing Gingko Group Biological Technology Co., Ltd
        et al.
 however created, where such method is described by the following claims at issue
 (collectively, the “Claims”):

        1. A method of forming a tocotrienol composition, comprising the step of
        volatilizing a solvent from a byproduct solution of Bixa orellana seed
        components to form thereby said tocotrienol composition.

        6. The method of claim 1, therein the byproduct solution of Bixa orellana
        seed components includes a geranylgeraniol component.

        7. The method of claim 1, further including the step of distilling the
        geranylgeraniol component to separate thereby at least a portion of said
        geranylgeraniol component from said tocotrienol composition to form a
        geranylgeraniol distillate.

        10. The method of claim 7, further including the step of distilling a
        tocotrienol component of said tocotrienol composition to form a tocotrienol
        distillate and a bottoms stream.

 Id. col. 8 ll. 3-38, 47-54, 59-61.
         Plaintiff filed this suit on December 12, 2018. The operative First Amended
 Complaint brings two causes of action, both for patent infringement under 35 U.S.C. §
 271 premised on allegations of Defendants’ unauthorized practice of one or more of the
 Claims. (FAC. ¶¶ 30-55.) Defendant now moves to dismiss the First Amended
 Complaint. (Mot. at 2.)

 II.    Legal Standard

        In deciding a motion to dismiss under Rule 12(b)(6), courts must accept as true all
 “well-pleaded factual allegations” in a complaint. Ashcroft v. Iqbal, 556 U.S. 662, 679
 (2009). A court must draw all reasonable inferences in the light most favorable to the
 non-moving party. See Daniels-Hall v. Nat’l Educ. Assoc., 629 F.3d 992, 998 (9th Cir.
 2010). Yet, “courts ‘are not bound to accept as true a legal conclusion couched as a

                              CIVIL MINUTES – GENERAL                                      3
Case 8:18-cv-02201-FLA-JDE Document 72 Filed 06/20/19 Page 4 of 11 Page ID #:576



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-02201-JLS-JDE                                            Date: June 20, 2019
 Title: American River Nutrition, LLC v. Beijing Gingko Group Biological Technology Co., Ltd
        et al.
 factual allegation.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting
 Papasan v. Allain, 478 U.S. 265, 286 (1986)). “To survive a motion to dismiss, a
 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
 570). “A claim has facial plausibility when the plaintiff pleads factual content that allows
 the court to draw the reasonable inference that the defendant is liable for the misconduct
 alleged.” Id. (citing Twombly, 550 U.S. at 556). A plaintiff must not merely allege
 conduct that is conceivable; “[w]hen a complaint pleads facts that are merely consistent
 with a defendant’s liability, it stops short of the line between possibility and plausibility
 of entitlement to relief.” Id. (internal quotation marks omitted). On a motion to dismiss a
 patent infringement claim, this means “all factual inferences drawn from the [patent]
 specification must be weighed in favor of [the patentee], the non-moving party.” Visual
 Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1262 (Fed. Cir. 2017).

 III.   Discussion

         Defendants argue that the Complaint does not state a claim for patent infringement
 because the asserted Claims are not patent eligible under 35 U.S.C. § 101 and are
 therefore invalid and unenforceable as a matter of law. (Mem. at 5.) To be sure,
 “[e]ligibility under § 101 is a question of law based on underlying facts that . . . may be
 resolved on a motion to dismiss where ‘there are no factual allegations that, taken as true,
 prevent resolving the eligibility question as a matter of law.’” Natural Alternatives Int’l,
 Inc. v. Creative Compounds, LLC, 918 F.3d 1338, 1342 (Fed. Cir. 2019) (quoting Aatrix
 Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018)).

        A.     Patent Eligibility Framework

        “Whoever invents or discovers any new and useful process, machine,
 manufacture, or composition of matter, or any new and useful improvement thereof, may
 obtain a patent therefore, subject to the conditions and requirements of this title.” 35
 U.S.C. § 101. “The Supreme Court has ‘interpreted § 101 and its predecessors for more


                              CIVIL MINUTES – GENERAL                                      4
Case 8:18-cv-02201-FLA-JDE Document 72 Filed 06/20/19 Page 5 of 11 Page ID #:577



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-02201-JLS-JDE                                            Date: June 20, 2019
 Title: American River Nutrition, LLC v. Beijing Gingko Group Biological Technology Co., Ltd
        et al.
 than 150 years’ to ‘contain an important implicit exception: Laws of nature, natural
 phenomena, and abstract ideas are not patentable.’” Rapid Litig. Mgmt. Ltd. v.
 CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016) (quoting Alice Corp. Pty. v. CLS
 Bank Int’l, 134 S. Ct. 2347, 2354 (2014)) (alterations omitted). “Although these
 exceptions are not required by the statutory text, they are consistent with the idea that
 certain discoveries ‘are part of the storehouse of knowledge of all men’ and are ‘free to
 all men and reserved exclusively to none.’” Kaneka Corp. v. Zhejiang Med. Co., No.
 CV1102389SJOSHSX, 2018 WL 2718036, at *6 (C.D. Cal. Apr. 5, 2018) (quoting Funk
 Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948)), aff’d sub nom. Kaneka
 Corp. v. Xiamen Kingdomway Grp. Co., No. 2018-1892, 2019 WL 2082033 (Fed. Cir.
 May 13, 2019). Hence, in analyzing § 101, the Supreme Court distinguishes “between
 patents that claim the building blocks of human ingenuity and those that integrate the
 building blocks into something more, thereby transforming them into a patent-eligible
 invention.” Alice, 134 S. Ct. at 2354 (internal quotation marks and citations omitted).
         In Alice, “[t]he Supreme Court [] established a two-step framework to determine
 subject matter eligibility under § 101.” Endo Pharm. Inc. v. Teva Pharm. USA, Inc., 919
 F.3d 1347, 1352 (Fed. Cir. 2019). “Step one asks whether the claim is ‘directed to one of
 [the] patent-ineligible concepts.’” Rapid Litig. Mgmt. Ltd., 827 F.3d at 1047 (quoting
 Alice, 134 S. Ct. at 2354). “If the answer is no, the inquiry is over: the claim falls within
 the ambit of § 101.” Id.; see also Endo Pharm., 919 F.3d at 1352 (“If the claims are not
 directed to a patent-ineligible concept at step one, [the Court] need not address step two
 of the inquiry.”) (citing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1339 (Fed. Cir.
 2016)). “If the answer is yes, the inquiry moves to step two, which asks whether,
 considered both individually and as an ordered combination, ‘the additional elements
 transform the nature of the claim into a patent-eligible application.’” Rapid Litig. Mgmt.
 Ltd., 827 F.3d at 1047 (quoting Alice, 134 S. Ct. at 2354 (internal quotation marks
 omitted)).




                              CIVIL MINUTES – GENERAL                                      5
Case 8:18-cv-02201-FLA-JDE Document 72 Filed 06/20/19 Page 6 of 11 Page ID #:578



     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-02201-JLS-JDE                                            Date: June 20, 2019
 Title: American River Nutrition, LLC v. Beijing Gingko Group Biological Technology Co., Ltd
        et al.
          B.    The ‘453 Patent

        Regarding step one, Defendants argue that the Claims are invalid because they are
 “directed to obtaining naturally occurring compositions.” (Mem. at 5.) “The Supreme
 Court has cautioned that ‘too broad an interpretation of’ ineligible subject matter ‘could
 eviscerate patent law’ because ‘all inventions at some level embody, use, reflect, rest
 upon, or apply laws of nature, natural phenomena, or abstract ideas.’” Endo Pharm., 919
 F.3d at 1352-53 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S.
 66, 71 (2012)). “Accordingly, at step one, ‘it is not enough to merely identify a patent-
 ineligible concept underlying the claim; [the Court] must determine whether that patent-
 ineligible concept is what the claim is “directed to.”’” Id. at 1353 (quoting
 Rapid Litig. Mgmt., 827 F.3d at 1050). “The step one ‘directed to’ inquiry focuses on the
 claim as a whole.” Athena Diagnostics, Inc. v. Mayo Collaborative Servs., LLC, 915
 F.3d 743, 750 (Fed. Cir. 2019). “To determine whether a claim is directed to an
 ineligible concept, [the Federal Circuit] ha[s] frequently considered whether the claimed
 advance improves upon a technological process or merely an ineligible concept, based on
 both the written description and the claims.” Id. (collecting cases).
        To support their argument that the ‘453 Patent is directed to patent-ineligible
 subject matter, Defendants rely heavily on Ex parte Tan, No. 2017-001177 (P.T.A.B.
 Mar. 6, 2018). (Mem. at 6-7; Reply at 4, 10.) There, the Patent Trial and Appeals Board
 affirmed the USPTO’s rejection of patent claims “directed to a composition comprising
 annatto seed oil extract and plant oil extract.” Ex parte Tan at 1.3 Applying step one of
 the Supreme Court’s test, the Board concluded that “the claimed invention combines
 isolated, but naturally occurring things, here two plant extracts, and does not change them
 other than by purification, isolation, or packaging.” Id. at 6 (citing Ass’n for Molecular
 Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013); Funk Bros., 333 U.S.
 at 130-32). Hence, because “purifying or isolating a naturally occurring compound or
 molecule . . . without altering it in any way . . . is not patent-eligible,” it did not matter

 3
   Plaintiff was the real party in interest seeking to obtain the patent-at-issue in Ex Parte Tan. Id.
 at 1 n.1.

                                 CIVIL MINUTES – GENERAL                                            6
Case 8:18-cv-02201-FLA-JDE Document 72 Filed 06/20/19 Page 7 of 11 Page ID #:579



     ____________________________________________________________________________
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-02201-JLS-JDE                                            Date: June 20, 2019
 Title: American River Nutrition, LLC v. Beijing Gingko Group Biological Technology Co., Ltd
        et al.
 that the claimed composition was ostensibly derived from a man-made, concentrated
 “extract” because “regardless of purity or isolation, the [claimed] composition is
 nevertheless a natural product.” Id. at 6. Defendants contend that, like that in Ex Parte
 Tan, the Claims are “directed to” merely obtaining naturally occurring substances.
 (Mem. at 5-7; Reply at 6-7.)
         There is a glaring difference, however, between the ‘453 Patent and the patent
 sought in Ex Parte Tan. Namely, the latter sought exclusive use of a composition derived
 from naturally occurring plant extracts, whereas the ‘453 Patent claims a process for
 deriving compositions from a certain source material. “Methods are generally eligible
 subject matter.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1376 (Fed.
 Cir. 2015). As the Federal Circuit described in Rapid Litigation Management,
 concluding that a method of cryopreservation of certain cells withstood the first Alice
 inquiry despite the end-product being unaltered naturally occurring material (i.e., the
 preserved cells), “[i]t is the process of preservation that is patent eligible here, not
 necessarily the end product . . . [Otherwise], no one could ever get a patent on
 cryopreservation, or on any other innovative method that acts on something that is
 naturally occurring, simply because of the nature of the underlying subject matter.
 Section 101 is not so narrow.” 827 F.3d at 1050; see also Natural Alternatives, 918 F.3d
 at 1345; Kaneka Corp., 2018 WL 2718036, at *16 (“[T]he claims are ‘directed to’ a
 superior method of producing a certain end product . . . rather than to the inherent
 properties of certain [underlying] biological materials.”). For process claims, it does not
 usually matter that the end product is patent-ineligible because such claims are directed to
 better ways of yielding the end product and not to the product itself. 4
 4
   Plaintiff argues that Claims cannot be “directed to” a naturally occurring substance because the
 source material input to the claimed process is an industrial byproduct that does not occur in
 nature. (Opp. at 14-16.) The ‘453 Patent, however, describes how tocotrienol and
 geranylgeraniol compounds are naturally present in Bixa orellana seeds before the seeds are
 processed into a byproduct. ‘453 Patent col. 1 ll. 34-38, 51-54. Thus, there is no dispute that the
 described tocotrienol and geranylgeraniol compounds are naturally occurring, and the Court’s
 analysis concerning whether a process yielding those compounds is “directed to” a law of nature
 is unaffected by the fact that the ‘453 Patent contemplates processing such naturally occurring
 compounds only as they occur in an artificial setting, i.e., in a certain class of industrial

                                CIVIL MINUTES – GENERAL                                          7
Case 8:18-cv-02201-FLA-JDE Document 72 Filed 06/20/19 Page 8 of 11 Page ID #:580



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-02201-JLS-JDE                                            Date: June 20, 2019
 Title: American River Nutrition, LLC v. Beijing Gingko Group Biological Technology Co., Ltd
        et al.
         However, not all purported method claims are necessarily directed to patent-
 eligible subject matter. Despite usual eligibility, method and process claims are
 nevertheless “‘directed to’ a patent-ineligible concept when they amounted to nothing
 more than observing or identifying the ineligible concept itself.” Rapid Litig. Mgmt. Ltd.,
 827 F.3d at 1048. The mine-run of cases applying this exception concern claims for
 DNA screening and testing processes where the target of the patent is information about
 the DNA itself. See id. (collecting cases). Because “[t]he existence and location of
 []DNA is a natural phenomenon[,] identifying its presence [i]s merely claiming the
 natural phenomena itself,” even where some process is described by which the detection
 may occur. Id. The methods in such detection cases are either explicitly or implicitly not
 improvements on the employed technology, instead serving only as incidental
 instruments to the respective patents’ claimed improvements: the discovery of and ability
 to detect certain natural occurrences of biological markers. See Athena, 915 F.3d at 751.
 Therefore, “[a]lthough the claims in each of these cases employed method steps, the end
 result of the process, the essence of the whole, was a patent-ineligible concept.” Rapid
 Litig. Mgmt. Ltd., 827 F.3d at 1048; see also Roche Molecular Sys., Inc. v. CEPHEID,
 905 F.3d 1363, 1371 (Fed. Cir. 2018) (“[T]he method claims assert that if an investigator
 detects a signature nucleotide from a sample, she knows the sample contains MTB. This
 relationship between the signature nucleotides and MTB is a phenomenon that exists in
 nature apart from any human action, meaning the method claims are directed to a natural
 phenomenon, which itself is ineligible for patenting.”); Athena, 915 F.3d at 752-53
 (“Claiming a natural cause of an ailment and well-known means of observing it is not
 eligible for patent because such a claim in effect only encompasses the natural law
 itself.”); Illumina, Inc. v. Ariosa Diagnostics, Inc., 356 F. Supp. 3d 925, 933 (N.D. Cal.
 2018) (“[T]he patents lay claim to test results obtained from the use of fetal DNA. This

 byproducts. See Athena, 915 F.3d at 752 (noting that use of a man-made substance in a process
 otherwise directed to a naturally occurring substance does not necessarily render the process
 patent-eligible); see also Thales Visionix Inc. v. United States, 850 F.3d 1343, 1347 (Fed. Cir.
 2017) (“a mathematical formula . . . is not itself patent-eligible subject matter, even if limited to
 a particular technological environment.”) (citing Diamond v. Diehr, 450 U.S. 175, 191-92
 (1981)).


                                 CIVIL MINUTES – GENERAL                                            8
Case 8:18-cv-02201-FLA-JDE Document 72 Filed 06/20/19 Page 9 of 11 Page ID #:581



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:18-cv-02201-JLS-JDE                                            Date: June 20, 2019
 Title: American River Nutrition, LLC v. Beijing Gingko Group Biological Technology Co., Ltd
        et al.
 use alone is insufficient to overcome the ‘directed to’ inquiry . . . [because] the claims are
 directed to a testable quantity of genetic information found in nature.”); Ariosa, 788 F.3d
 at 1376 (“[T]he claims at issue, as informed by the specification, are generally directed to
 detecting the presence of a naturally occurring thing or a natural phenomenon, namely
 []DNA in maternal plasma or serum.”).
        But courts apply this exception narrowly and are reluctant to extend it past
 descriptions of “processes” that merely describe ways to repeatedly discover the presence
 of a natural phenomenon. See, e.g., Endo Pharm., 919 F.3d at 1356 (“[T]he claims here
 are directed to a treatment method, not a detection method.”); Rapid Litig. Mgmt. Ltd.,
 827 F.3d at 1048. (“The end result of the [] patent claims is not simply an observation or
 detection of the ability of hepatocytes to survive multiple freeze-thaw cycles. Rather, . . .
 the claims recite a method of producing a desired preparation of multi-cryopreserved
 hepatocytes.” (internal quotation marks omitted)); Kaneka Corp., 2018 WL 2718036, at
 *16 (holding that a process for producing a compound “on an industrial scale” is not
 “directed to” component bacteria’s natural ability to produce that compound); Vanda
 Pharm. Inc. v. W.-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 1135-36 (Fed. Cir. 2018)
 (distinguishing a process for determining pharmaceutical doses based on the presence of
 genetic markers from a process of merely observing the presence of genetic markers).
 Where a process does not merely aim to detect a natural phenomenon, but rather uses the
 known presence of a natural phenomenon to achieve a greater end, the exception does not
 apply. That is, “[a] superior method of producing a certain end product”—such as a
 process for marshaling a naturally occurring substance for industrial use—is “directed to”
 the process and not to the “inherent properties” of the underlying material. Kaneka
 Corp., 2018 WL 2718036, at *16. “That one way of describing the process is to describe
 the natural ability of the subject matter to undergo the process does not make the claim
 ‘directed to’ that natural ability.” Rapid Litig. Mgmt. Ltd., 827 F.3d at 1049. Surely, new
 technologies for mining gold, drilling for oil, or otherwise extracting natural substances
 from where they may be found, rely on the natural existence of those substances and
 those substances’ natural abilities to be extracted from various source materials by
 various methods. Just as surely, however, a new method of recovering or preserving
 those natural substances “for later use” from a certain source material—and not only for

                               CIVIL MINUTES – GENERAL                                      9
Case 8:18-cv-02201-FLA-JDE Document 72 Filed 06/20/19 Page 10 of 11 Page ID #:582



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-02201-JLS-JDE                                            Date: June 20, 2019
  Title: American River Nutrition, LLC v. Beijing Gingko Group Biological Technology Co., Ltd
         et al.
  the purpose of cataloguing their very existence in such source material—“is precisely the
  type of claim that is eligible for patenting.” Id. (citing Alice, 134 S. Ct. at 2354); see
  also Natural Alternatives, 918 F.3d at 1346 (“The Supreme Court has also rejected the
  idea that claims to methods making use of natural products are equivalent to claims to the
  natural products themselves.”).
          Likewise, here, the Claims are not directed to a process for mere detection of a
  naturally occurring substance in a certain source material. Rather, “[t]hrough the recited
  steps, the patented invention achieves a better way” of obtaining a compound from that
  source material. Rapid Litig. Mgmt. Ltd., 827 F.3d at 1048 (emphasis added). At heart,
  the ‘453 Patent does not describe a method for isolating a compound within a possible
  source material to observe whether that compound does in fact exist within the source
  material. Cf. Athena, 915 F.3d at 751. It does not simply describe a method for
  determining whether a given byproduct solution contains tocotrienol or geranylgeraniol
  compounds. The ‘453 Patent instead describes a process for efficiently isolating those
  compounds from a known source material to facilitate recovery of the compound for
  commercial use. See Kaneka Corp., 2018 WL 2718036, at *16-17. Application of this
  process provides for more than just the repeated discovery of tocotrienol or
  geranylgeraniol compounds in byproduct solutions; it allows someone to put that
  discovery to use. Therefore, in the context of the ‘453 Patent, the Claims are directed to
  an improvement in a patent-eligible compound-recovery process and not to the
  underlying compound itself. Thus, the Court concludes that the Claims are directed to
  patent-eligible subject matter.
          This conclusion at step one should end the entire Alice inquiry. Rapid Litig.
  Mgmt. Ltd., 827 F.3d at 1047; Endo Pharm., 919 F.3d at 1352. Nevertheless, under the
  headings in their briefs regarding “step one” of the Alice framework, Defendants spill
  much ink arguing that the volatilization and distillation techniques described by the
  Claims are well-known, standard techniques for extracting compounds, including
  tocotrienol and geranylgeraniol, from a variety of sources, including similar byproduct
  solutions. (Mem. at 7-9; Reply at 9.) But whether a patent otherwise directed to patent-
  ineligible subject matter sufficiently improves upon existing technological processes to
  “‘transform the process into an inventive application’ of the patent-ineligible concept” is

                               CIVIL MINUTES – GENERAL                                      10
Case 8:18-cv-02201-FLA-JDE Document 72 Filed 06/20/19 Page 11 of 11 Page ID #:583



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-02201-JLS-JDE                                            Date: June 20, 2019
  Title: American River Nutrition, LLC v. Beijing Gingko Group Biological Technology Co., Ltd
         et al.
  an inquiry quintessentially undertaken at step two of the Alice framework. Rapid Litig.
  Mgmt. Ltd., 827 F.3d at 1050 (quoting Alice, 134 S. Ct. at 2358) (alteration omitted).
  Defendants’ argument that the minimal novelty of the techniques described in the Claims
  bears on whether the Claims are directed to a natural phenomenon thus improperly
  “collapses the inquiry into a single step.” Id. Regardless, even if such arguments were
  relevant here, evaluating the inventiveness of a process compared to the prior art is a
  deeply factual inquiry ill-suited for disposition on a motion to dismiss. See Berkheimer v.
  HP, Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018) (“While patent eligibility is ultimately a
  question of law, . . . [w]hether something is well-understood, routine, and conventional to
  a skilled artisan at the time of the patent is a factual determination.”); Natural
  Alternatives, 918 F.3d at 1347. Hence, for both reasons, the Court declines Defendants’
  invitation to scrutinize the novelty of Plaintiff’s claimed method at this stage of the
  litigation. Plaintiff has alleged infringement of patented claims that describe a patent-
  eligible process for recovering a compound from a certain source material by
  administering certain steps, and that is all that is required to survive the instant Motion.

  IV.    Conclusion

         For the Foregoing reasons, the Court DENIES Defendants’ Motion.




                                                                       Initials of Preparer: tg




                               CIVIL MINUTES – GENERAL                                      11
